PER CURIAM: *
The judgment of the district court is affirmed. Appellant fails to show any *141ground of subject matter jurisdiction in federal court for her many complaints. Appellant Lemons has no standing to complain of the revocation of a supplier number of Experts Are Us. Nor has she shown that Experts Are Us would have a legal right of appeal and access to federal court.
AFFIRMED.

 Pursuant to 5tii Cir. R. 47.5, the court has determined that this opinion should not be *141published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.